  Case 1:19-cr-00304-LMB Document 30 Filed 11/08/19 Page 1 of 8 PageID# 92



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division


UNITED STATES OF AMERICA                               Criminal No. 1:19-CR-304 (LMB)

               v.                                      The Honorable Leonie M. Brinkema

HENRY KYLE FRESE,
                                Defendant


  CONSENT MOTION FOR ENTRY OF A STIPULATED PROTECTIVE ORDER

       The United States of America, with consent of counsel for Defendant, respectfully move

this Honorable Court for entry of the attached stipulated Protective Order, pursuant to Federal

Rule of Criminal Procedure 16(d)(l) and Federal Rule of Evidence 502(d). In support thereof, the

United States state as follows:

       1.           During the course of the investigation, the United States has gathered or

generated documents, including electronic records, which contain sensitive information relating to

national security, internal U.S. government procedures, and personally identifiable information.

The United States intends to produce these documents and electronic records in accordance with

the Federal Rules of Criminal Procedure and relevant case law.

       2.           Federal Rule of Criminal Procedure. 16(d)(l) provides that the Court may, for

good cause, deny, restrict or defer discovery or inspection, or grant other appropriate relief. The

proposed Protective Order regulates discovery in this case by restricting the use and dissemination

of documents and electronic records containing sensitive information. In essence, the proposed

Protective Order prohibits the dissemination of these documents and electronic records and the

information contained therein to third parties, other than as necessary for the Defendant’s



                                                  1
  Case 1:19-cr-00304-LMB Document 30 Filed 11/08/19 Page 2 of 8 PageID# 93



investigation of the allegations and the preparation of his defenses.

       3.       The Defendant and his counsel have reviewed this Motion and the Protective

Order, and have agreed to its terms.

       WHEREFORE, the undersigned respectfully request that the Court enter the proposed

Protective Order.

                                             Respectfully submitted,

                                             G. Zachary Terwilliger
                                             United States Attorney

                                       By     /s/ Danya E. Atiyeh
                                             Danya E. Atiyeh
                                             W. Neil Hammerstrom, Jr.
                                             Assistant United States Attorneys
                                             United States Attorney’s Office
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Phone: 703-299-3700
                                             Fax: 703-299-3981
                                             Danya.Atiyeh@usdoj.gov
                                             Neil.Hammerstrom@usdoj.gov


                                              /s/ Jennifer K. Gellie
                                             Jennifer Kennedy Gellie
                                             Trial Attorney
                                             National Security Division
                                             United States Department of Justice
                                             950 Pennsylvania Ave., NW
                                             Washington, D.C. 20530
                                             Tel.: (202) 233-0986
                                             Fax: (202) 233-2146
                                             Jennifer.Gellie@usdoj.gov




                                                2
  Case 1:19-cr-00304-LMB Document 30 Filed 11/08/19 Page 3 of 8 PageID# 94



                               CERTIFICATE OF SERVICE

      I hereby certify that I have caused an electronic copy of the CONSENT MOTION FOR
ENTRY OF A STIPULATED PROTECTIVE ORDER to be served via ECF upon counsel for
Defendant Henry Kyle Frese.

                                         By:     /s/ Jennifer K. Gellie
                                                JENNIFER KENNEDY GELLIE
                                                Trial Attorney
                                                National Security Division
                                                United States Department of Justice
                                                950 Pennsylvania Ave., NW
                                                Washington, D.C. 20530
                                                Tel.: (202) 233-0785
                                                Fax: (202) 233-2146
                                                Jennifer.Gellie@usdoj.gov




                                          3
   Case 1:19-cr-00304-LMB Document 30 Filed 11/08/19 Page 4 of 8 PageID# 95




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


UNITED STATES OF AMERICA                             Criminal No. 1:19-CR-304 (LMB)

               v.                                    The Honorable Leonie M. Brinkema

HENRY KYLE FRESE,

                               Defendant


                                     PROTECTIVE ORDER

       Before the Court is the government’s Consent Motion for Entry of a Protective Order

restricting the disclosure and dissemination of certain documents, electronic records, and other

information produced by the United States to the Defendant as part of the government’s discovery

obligations in this case.

                    Protection of Sensitive But Unclassified Discovery Materials

       These documents, electronic records, and other information, shall be subject to the

following Order:

       1.      The government may designate certain discovery materials that relate to national

security interests, internal U.S. government procedures, personally identifiable information, or

other particularly sensitive information as “Sensitive But Unclassified.” The Government will

mark the information with the inscription “Sensitive But Unclassified” or “SBU.” If the defense

makes any further copies of any of the Sensitive But Unclassified information, the instruction

“Sensitive But Unclassified” or “SBU” must be included on the copies. Further, if the defense

makes use of the Sensitive But Unclassified information for this Case in a filing or other


                                                1
   Case 1:19-cr-00304-LMB Document 30 Filed 11/08/19 Page 5 of 8 PageID# 96



document, the filing or document must include the inscription “Sensitive But Unclassified” or

“SBU.”

       2.      The government shall disclose Sensitive But Unclassified discovery materials to

the Defendant as part of its discovery obligations, in accordance with the Federal Rules of

Criminal Procedure and relevant case law.

       3.      The disclosure or provision of documents or materials by the government to the

Defendant shall not operate as a waiver as to any third parties of any privilege or protection that

could or may be asserted by the holder of any such privilege or protection.

       4.      Access to Sensitive But Unclassified discovery materials shall be restricted to

persons authorized by this Order, namely, the Defendant, the Defendant’s attorney(s) of record in

this case, expert witnesses, and the employees of the attorney(s) of record who are performing

work on behalf of the Defendant.

       5.      The following restrictions are placed on the individuals identified in Paragraph 4,

unless and until further ordered by the Court. The individuals identified in Paragraph 4 shall not

allow any other entity or person to read Sensitive But Unclassified discovery materials, nor may

the individuals identified in Paragraph 4 use the Sensitive But Unclassified discovery materials or

information contained therein for any purpose other than preparing to defend against the criminal

charges in this matter. In addition, the individuals identified in Paragraph 4 shall not disclose any

notes or records of any kind that they make in relation to the contents of the materials, other than

to persons authorized by this Order, and all such notes or records are to be treated in the same

manner as the original materials.




                                                 2
   Case 1:19-cr-00304-LMB Document 30 Filed 11/08/19 Page 6 of 8 PageID# 97



       6.      The defense will store the Sensitive But Unclassified discovery materials in a

secure place and will use reasonable care to ensure it is not disclosed to third persons, including

the media, in violation of this agreement.

       7.      Prior to the disclosure of any Sensitive But Unclassified discovery materials to a

person not identified in Paragraph 4 of this Order—including, but not limited to, (a) persons who

are interviewed as potential witnesses, or (b) counsel for potential witnesses—defense counsel

must first receive permission from the Court for such disclosure. Such permission may be

requested ex parte. No person described in this paragraph shall have access to the Sensitive But

Unclassified discovery materials until he or she has (a) been provided with a copy of this Order;

and (b) certified that he or she has read, understands, and agrees to the terms of this Order and has

manifested his or her assent to be bound thereby, and to be subject to the jurisdiction of the Court,

by signing a copy of the attached Memorandum of Understanding of the Protective Order. Copies

of any signed Memorandum of Understanding shall be maintained by defense counsel and

provided to the government upon an order of this Court. Defense counsel shall maintain a list of

persons to whom materials are disclosed.

       8.      Nothing in this Order shall restrict use by the Defendant’s counsel of Sensitive But

Unclassified discovery materials or information contained therein during the Defendant’s

investigation of the allegations and preparation of his defenses or introduction as evidence at trial,

except that any documents, papers, or pleadings filed with the Court that: (a) quote directly from

Sensitive But Unclassified discovery materials; (b) summarize or refer to the contents of Sensitive

But Unclassified discovery materials; or (c) attach copies of Sensitive But Unclassified discovery

materials, shall be filed under seal, unless the parties agree to the public filing of such

information, or the Court rules that it may be filed on the public docket.



                                                   3
   Case 1:19-cr-00304-LMB Document 30 Filed 11/08/19 Page 7 of 8 PageID# 98



                                         General Provisions

       9.      Any classified information will be governed by the applicable laws and rules

applying to the disclosure and handling of classified information, the Classified Information

Procedures Act, 18 U.S.C. App. 3 § 1 et seq., and a different Order of this Court.

       10.     Upon conclusion of the above-captioned case, all discovery materials, including,

but not limited to Sensitive But Unclassified discovery materials, copies, and derivative materials

thereof shall either be destroyed or returned to the United States, to the extent that this order is not

inconsistent with Defense counsel’s ethical obligations. If counsel chooses to destroy the

materials, counsel shall provide written confirmation that the materials have been destroyed.

       11.     If any party believes an exception should be made to this Protective Order, the

parties will confer and then seek guidance from the Court as necessary. The parties will advise

the Court of any exceptions that they believe should be made to the Protective Order.

       12.     Nothing in this Order shall preclude the government or the Defendant from seeking

a further protective order pursuant to Rule 16(d) as to particular items of discovery material.

       IT IS SO ORDERED.



Dated: ________________




                                                  4
   Case 1:19-cr-00304-LMB Document 30 Filed 11/08/19 Page 8 of 8 PageID# 99



                           MEMORANDUM OF UNDERSTANDING

       1.       I, __________________, understand that I may be the recipient of documents or

shown documents that contain information that the government has designated to be Sensitive But

Unclassified.

       2.       I agree that I shall never divulge, publish, or reveal, either by word, conduct, or

other means, such Sensitive But Unclassified information and documents unless specifically

authorized in writing to do so by an authorized representative of the U.S. government, or as

otherwise ordered by the Court.

       3.       I understand this agreement will remain binding upon me after the conclusion of

the proceedings in United States v. Henry Kyle Frese, No. 1:19-cr-304 (LMB), and any

subsequent related proceedings.

       4.       I have received, read, and understood the Protective Order entered by the U.S.

District Court for the Eastern District of Virginia in the above case, and I agree to comply with the

provisions thereof.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

       Date: _________________

       Place: _________________


                                                                      Authorized Person

       The above-named individual has received a copy of the Protective Order in the case

United States v. Henry Kyle Frese, No. 1:19-cr-304 (LMB).


                                                                      Counsel for Defendant



                                                  1
